Case

| 19-cr-20132-TGB-APP ECF No. 66, PagelD.340 Filed 04/18/20 Page 1of5

 

 

Mornnate Le Judge SAG

 

oun Shon, cf i Uka te

 

 

 

Lytont oft lou. Dan (ng g thank Yor ger
ol

 

g COMPAS On % ALAR

 

 

 

ho ned tena 22 bas att, Sonatal

 

 

 

 

 

 

   

ages en} c u MA Ae ——

 

dome eplidh out nih, needed

 

ALG ors Mut, ns dinaction of

 

ANY & AA OYYLL

 

 

JOA OLJUA CAL Oa NA DUCK on!

 

 

Joisp, PLAC, eUAina’.C ct am

 

 

 

urnaliay Uhunas Sn or @hebote. §

 

 

hak ch wth ‘oe a estemany to

 

 

oil SST ae ag |
Would ates CE

 

 

 

a Uys KOA ‘o> MASLAQNOTLAD {2

neloamee /oummended

 

Bernas $1 oak hs TWO

 

LObOND. loing
hak on i wood _fenved

 

 

WAR a penta fn ack

 

 

 

 

 

 
Cas

e 2:19-cr-20132-TGB-APP ECF No. 66, PagelD.341 Filed 04/18/20 Page 2 of 5

 

(ap though a

 

 

ae Nn aa be tara

 

 

 

 

 

 

 

OO gene th olat ae
OK pos pt ANU oh
In ULe fight bates tA” pond

nat Ue fi af mb astins. oe trtrvan

 

 

4 WS Mot

 

Pebedad due Lo. hick « ARETE ——

 

 

Ut. — “a OO saacee

 

 

mbhinwine 4 wild hile lo

 

 

 

 

tAAGULGkK psgeey envio dohet ® lacks.

 

 

Ped i shee ou Mile

 

 

 

 

 

 

 

 

 

|
oy ONLY CLARO J\ SCI ADO SIS AMNMO

 

{Pre LA) LOW A a ML Ch S ~- |&

 

 

 

pandiral i dul fc Ln ON

 

DIMMVG INE OU Ae “Wottacing —
mot onl OU UMNEN look aloo AY

 

bicadotmom~4 UnmMmune s>ustun),

 

oO Sisto of Arson atorwy ~

 

 

ALnossor YAUWOh ow! bm onrrio , 4

 

 

 

 
OOF 7
2:19-cr-20132-TGB-APP_ ECF No. 66, PagelD.342 Filed 04/18/20 Page 3 of 5

we

 
Cas

2 2:19-cr-20132-TGB-APP ECF No. 66, PagelD.343 Filed 04/18/20 Page 4of5

 

 

 

C1 onreok ts apie JOO anind ,
U Draaltin Ute loatke

 

 

bn tnadie..C+ curs ust _adleang
that cf would lor allowed Lo

 

 

o thak Uno oploce pohonr af

 

 

 

coun “CW aa “Ont. Ant Lp cf

 

 

need |

$ covdbouotion onthe matter.

 

 

 

 

Quinn\e2n Danger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
—_

“tag

Mo tose : PA ts #

10 7 dE, &: é z

Oo a

Ww

> fs,

oO

ou

oO

Ql

oO

ear

+

oO

a

ac’)

i

a rae

tT

o

O |

= |

2 }

& | \
© =

S Efegd epee |fpobea[E] Ep pastel iE ggpapeed beat el plead [agli pagt Siti Git este

O .

Wi Tiv? ALNNOO OVTINYS

oo i a

o 4 Odds

< dal ) TASIAR OIL |

a oN u eo) Gk
SIV sayyy SE sy novyeq
MGA YS ihe VE OE TAY Spotee on IS

oO

m \ x

d OW y muna, Sm > D)opoLoULoly bat
o

& Pl uw hraanjures

: Sams: USN

  

a OE Wa CFR Baht

angst VOR) DW)WOS
eS 1 a OR Te STO aK IQ-\\VFD  ¥OOG ARCs
vo VFAUNY)

 

pluvafl aid
